1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                ***
5
      ANTONIO LAVON DOYLE,                            Case No. 3:00-cv-00101-RCJ-WGC
6
         Petitioner,
7           v.                                        ORDER
8
      TIMOTHY FILSON, et al.,
9
         Respondents.
10

11

12          In this capital habeas corpus action, after the Court ruled on the respondents’
13   motion to dismiss on May 23, 2018, and then after a 90-day extension of time, the
14   respondents were due to file their answer on November 19, 2018. See Order entered
15   May 23, 2018 (ECF No. 301); Order entered August 28, 2018 (ECF No. 303).
16          On November 19, 2018, the respondents filed a motion for an extension of time
17   (ECF No. 304), requesting a second extension of time, this one 21 days, to extend the
18   deadline for the answer to December 10, 2018. Respondents’ counsel states that the
19   extension of time is necessary because of her obligations in other cases and because of
20   time away from her office. The petitioner does not oppose the motion for extension of
21   time. The Court finds that the respondents’ motion for extension of time is made in good
22   faith and not solely for the purpose of delay, and that there is good cause for the
23   extension of time requested.
24          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
25   Time (ECF No. 304) is GRANTED. Respondents will have until December 10, 2018, to
26   file their answer.
27

28
                                                  1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered June 28, 2016 (ECF No. 258) will remain in

3    effect.

4

5              DATED THIS 26th day of November, 2018.
6

7
                                               ROBERT C. JONES,
8                                              UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
